* Corpus Juris-Cyc. References: Criminal Law, 16CJ, section 260, p. 185, n. 17.
Appellant was indicted and convicted in the circuit court of the second judicial district of Jasper county of the unlawful sale of intoxicating liquor, and sentenced to pay a fine of five hundred dollars and serve a term of ninety days in the county jail. From that judgment he prosecutes this appeal. *Page 649 
The indictment charged that the crime had been committed in the Second judicial district of Jasper county. The only witness testifying as to the venue of the crime stated that it occurred in Jasper county, but did not state whether in the First or Second judicial district of the county.
Where there are two judicial districts in a county, on the trial of a defendant in the circuit court for a crime committed in the county, it must be affirmatively shown by the evidence that the crime was committed in the judicial district in which the indictment charges it to have been committed; and, if this is not done, there is no jurisdiction in the circuit court to try the case. Where two judicial districts are created in a county, the effect is the same as to the jurisdiction of the circuit court as if there were two counties. Isabel v. State,101 Miss. 371, 58 So. 1.
Reversed and remanded.